             Case 5:19-cv-00125-XR Document 1 Filed 02/12/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MICHAEL J. GRELLE,                                §
                                                  §
       Plaintiff,                                 §            CIVIL ACTION NO.
                                                  §            SA-19-CV-125
VS.                                               §
                                                  §
CITY OF WINDCREST,                                §            COMPLAINT
                                                  §
       Defendant.                                 §

                                      I. INTRODUCTION

       (1)     This is a proceeding for injunctive and declaratory relief, damages, and other

appropriate legal and equitable relief sought to redress the deprivation of rights secured to Plaintiff

by Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (“Title VII”) and the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§12101 et seq. (“ADA”).

                                       II. JURISDICTION

       (2)     The jurisdiction of the Court over this controversy is invoked pursuant to the

provisions of 28 U.S.C. §1331, 28 U.S.C. §1343(a)(4), 42 U.S.C. §2000e-5(f)(3), and 42 U.S.C.

§12117(a).

                                           III. VENUE

       (3)     The unlawful employment practices alleged below were committed within the State

of Texas. Accordingly, venue lies in the United States District Court for the Western District of

Texas, under 28 U.S.C. §1391(b).

                                          IV. PARTIES

       (4)     Plaintiff Michael J. Grelle is a citizen of the United States and a resident of the State

of Texas. Plaintiff is a person entitled to protection pursuant to the provisions of Title VII and
             Case 5:19-cv-00125-XR Document 1 Filed 02/12/19 Page 2 of 5



the ADA.

       (5)     Defendant City of Windcrest is a municipality in the State of Texas and is an

employer as defined by Title VII and the ADA.

                                 V. STATEMENT OF FACTS

       (6)     Plaintiff began working for the City of Windcrest Police Department on April 1,

2013, as a Patrolman.

       (7)     Plaintiff was terminated from employment on April 18, 2018.

       (8)     On March 20, 2018, Plaintiff was informed by Police Department management that

he was being sent to a psychologist for a “fit for duty” exam. Plaintiff complied with the order

and learned from the psychologist that Police Department management wanted Plaintiff evaluated

because he allegedly handled calls “hap-hazardly” and became very aggressive and they were

concerned with a personal matter regarding his girlfriend becoming involved with one of his co-

workers. Plaintiff had never been advised by management that there were any issues with his

handling of calls or his behavior.

       (9)     On March 25, 2018, Plaintiff was returned to work and on March 27, 2018, he was

advised by Police Department management that he was cleared by the psychologist.

       (10)    Having been unable to remove Plaintiff from duty through the “fit for duty”

process, on April 3, 2018, Police Department management placed Plaintiff on administrative leave

pending an investigation into an alleged comment Plaintiff made on December 7, 2017, and on

April 4, 2018, another investigation was commenced regarding two calls Plaintiff handled on

February 8, 2018. Again, Plaintiff had never been approached about issues on December 7, 2017,

and February 8, 2018, until April 2018.

       (11)    Once again Plaintiff was returned to work on April 10, 2018, after being cleared
            Case 5:19-cv-00125-XR Document 1 Filed 02/12/19 Page 3 of 5



regarding the alleged December 7, 2017, comment.            However, on April 18, 2018, he was

terminated from employment for how he handled a call on February 8, 2018.

        (12)     Police Department management claims Plaintiff should have arrested a suspect for

public intoxication when Plaintiff responded to the second call regarding the suspect.

        (13)     Officer Adam Espinoza who responded to the first call regarding the suspect 24

minutes prior to Plaintiff, also did not arrest the suspect for public intoxication, but has not been

disciplined or terminated for his actions.

                                         VI. DAMAGES

        (14)     As a direct and proximate consequence of Defendant’s unlawful and discriminatory

employment policies and practices, Plaintiff has suffered losses including, but not limited to, back

pay, front pay, interest, benefits, special damages, expenses, and compensatory damages, all to be

specified at trial.

                               VII. FIRST CAUSE OF ACTION

        (15)     Plaintiff alleges Defendant’s unlawful actions in treating Plaintiff less favorably

than similarly situated employees not of his race violates Title VII, justifying an award, inter alia,

of back pay, front pay, interest, benefits, special damages, expenses, and compensatory damages

against Defendant.

                               VIII. FIRST CAUSE OF ACTION

        (16)     Plaintiff alleges Defendant’s unlawful actions in perceiving him as disabled and

attempting to terminate his employment because of that perceived disability violates the

Americans with Disabilities Act, as amended, justifying an award, inter alia, of back pay, front

pay, interest, benefits, special damages, expenses, and compensatory damages against Defendant.
              Case 5:19-cv-00125-XR Document 1 Filed 02/12/19 Page 4 of 5



                  IX. EXHAUSTION OF ADMINISTRATIVE REMEDIES

        (17)    Prior to filing this action, Plaintiff timely filed his written charge asserting race and

disability discrimination with the Equal Employment Opportunity Commission within the

appropriate number of days.            In conformance with the law, Plaintiff has filed this action

subsequent to the expiration of ninety (90) days from the date of receiving his right to sue letter

from the EEOC.

                                       X. INJUNCTIVE RELIEF

        (18)    Plaintiff alleges Defendant’s discriminatory actions herein must be enjoined by this

Court in order to force Defendant to comply with the law. It is suggested the injunction be specific

in enjoining Defendant and its employees, agents, and representatives.

        (19)    In addition, Plaintiff requests this Court reinstate Plaintiff with full restoration of

all rights, seniority, and benefits.

        (20)    Finally, Plaintiff requests this Court retain jurisdiction for five (5) years to make

sure Defendant is complying with the law.

                                       XI. PRAYER FOR RELIEF

        (21)    WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against

Defendant:

        (a)     For a money judgment representing back pay, front pay, benefits,
                special damages, expenses, and compensatory damages;

        (b)     For a money judgment representing interest, if applicable;

        (c)     For reinstatement and restoration of benefits, upon conditions
                Defendant and its employees, agents, and representatives comply
                with the law;

        (d)     For injunctive relief, including providing this Court retains
                jurisdiction over this action until Defendant has fully complied with
                the orders of this Court and requiring Defendant to file any and all
              Case 5:19-cv-00125-XR Document 1 Filed 02/12/19 Page 5 of 5



                reports necessary for this Court to supervise compliance with the
                ADA provisions for five (5) years;

        (e)     For costs of suit, including an award of reasonable attorney’s fees
                and expert fees; and

        (f)     For such other and further relief as may be just and proper.

                            XII. DEMAND FOR A TRIAL BY JURY

        (22) Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

trial by jury in this action.

                                                      Respectfully submitted,

                                                      LAW OFFICES OF
                                                      GAUL AND DUMONT
                                                      315 E. Euclid Avenue
                                                      San Antonio, Texas 78212
                                                      (210) 225-0685
                                                      (210) 595-8340 - Fax


                                                  By: /s/Malinda A. Gaul
                                                     MALINDA A. GAUL
                                                     State Bar #08239800
                                                     Attorney for Plaintiff
